In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00499-CR

SHAWN PATRICK HURST AKA SHAWN               §    On Appeal from the 43rd District Court
PATRICK HURST, II, Appellant
                                            §    of Parker County (CR18-0589)

                                            §    February 27, 2020
V.
                                            §    Opinion by Justice Wallach

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s judgment, the bill

of costs, and the order to withdraw funds from Appellant Shawn Patrick Hurst’s

inmate trust account to delete the court-appointed attorney’s fees and the time

payment fee. It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach